Title: Abigail Adams to Cotton Tufts, 11 March 1791
From: Adams, Abigail
To: Tufts, Cotton


Dear sir
Philadelphia March 11. 1791
I received your kind Letter of the 23 Febry and was happy to learn that our Friends were all well. my son Set of on his return to Boston last week, in company with mr Gerry & Ames. he was desirious of going then that he might have the pleasure of good company. this tho a very agreeable circumstance on a long journey, will I believe scarcly compensate for the badness of the Roads at this season; provided they should be eaqually so, to the Eastward as they are here. March is not a favourable Month for Congress to break up. this Session sir has been marked with great dispatch of Buisness, much good humour & tho varying in sentiment upon some very important subjects those subjects have been ably discussd, and much light thrown upon them, and finally carried by large majorities. the Bank is one, which Bill as past I inclose to you and the supplement it is thought here by those who are esteemed the best judges that it will not have any of those concequences which some of its opponents have imagined. as it will be the interest of those individuals who are incorporated and subscribers, to watch carefully over its interest, and to gaurd it with Argus Eyes you will see by the Bill that you may purchase a share with four hundred dollers one fourth of which must be specie the Accession of the state of vermont during this Session to the union, and the uninimnity with which they were received is a most happy and important event in our Annals and will add weight to the Northen Scale. Kentucky is also agreed to be received but her Government is not yet organizd. thus sir one pillar rises after an other, and add strength I hope to the union. the people here in this state feel the Benificial effects of their own state Governments having three Branches in lieu of one assembly, and tho the old squabling spirit is not intirely extinct, it appears to be near its dissolution. they have placed their Governour upon a respectable sallery of 5 thousand dollors pr Annum, the Governour of the state upon the same footing with the V.P of the united states, whom they have obliged to remove twice at his own expence in the course of two years—and to a city where the expence of living is a third dearer than at N york. I hope to spend 5 Months of the present year at Braintree and to be there by the first of May. the Roads will not permit us to try them sooner. as my Family will consist of 8 persons I must request some little provision to be made previous to our comeing, such as wood, (Hay I presume we have in our Barn) 50 Bushels of oats. these articles I think mr Adams ought to write to his Brother to look to, and if he was not his Brother I would do it, but now I have said I will not, therefore I think it not unlikly that we may be Destitute of some of them. I have engaged to write to you for those things which may be imediatly necessary upon our arrival viz a Box of candles part mould & part dipt a Barrel of soap a Barrel of super fine flower a Loaf of sugar 14 Brown 1 pd suchong Tea half dozen pd coffe ditto chocolat. Grain Rye & Indian are easily procured suppose I need not be anxious about that. Beaf and Hams you have already secured cider is an other article of which we shall want half a dozen Barrels in Articles of furniture I want mr Pratt or any one Else to make me 2 kichin tables one a common seize one of 6 foot long 4 wide a Bread peal a roling pin, kitchin Tongues & slice I have none a spit, I must request Miers to have them ready for me. some other articles may have escaped my memory but I have no design to get a superfluous article. a couple of wash Tubs I shall find necessary to have made. the Garden I should like to have manured and dug mrs Cranch wrote me respecting a Negro Man who lived with Pheby. if you think proper you will be so good as to employ him about it. I am sorry sir to be so troublesome to you, but your many kind offices, and long habit of doing good, has always made me consider you in the different characters, of Friend, Gaurdian & Parent, and as such the whole Family look to you for advice & assistance. if you have not any cash in your Hands belonging to us, I suppose I may get credited for a month or two.
Before your Letter arrived here sir the Supervisors were all appointed for the different states. I own I was surprized to see the Name of G——m instead of Jackson who I supposed would have had it. mr A after your Letter came went and talkd with the secretary of the Treasury knowing that there would be inspectors of districts, but he was told that the intention was to multiply officers as little as possible and to divide the state of Massachusetts only into two, and mr Jackson was determind upon for that part of the country the President has Appointed col smith supervisor for the state of Nyork; it will be an arduous office but one for which I believe he is very well calculated, and if he can perform the whole duty of supervisor & inspector that state will not be divided, and the compensation will be something handsome this will be much more agreeable to me & to his Family than sending him abroad. we have not yet heard from him, but the packet in which he saild the Prince William Henry is upon Loyds list of arrivals the 2 of Janry which gives him a passage of 28 days my best respects to your good Lady whom I hope e’er long to embrace and the rest of my Friends. be assured dear sir that I am with sincere Regard your affectionate Neice
A. Adams
